       UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF WISCONSIN

 JOHN WENINGER, on behalf of himself
 and all others similarly situated,

                         Plaintiff,                 Case No. 18-CV-321-JPS

 v.

 GENERAL MILLS OPERATIONS,
 LLC,                                                        JUDGMENT

                         Defendant.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that, pursuant 29 U.S.C.
§ 216(b) and the parties’ stipulation, the Settlement Collective class in this
matter is defined as: all 437 current and former hourly paid, non-exempt
Production Employees employed by Defendant at any of its Production
Facilities in the United States between March 2, 2015 and March 2, 2018
and who received a “wage incentive bonus” and have filed opt-in forms
and/or have consented to join this lawsuit (Docket #82, #83, #92, and #93);

     IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff John
Weninger is designated as the Class Representative (Docket #83);

        IT IS FURTHER ORDERED AND ADJUDGED that the
Settlement Agreement (Docket #79-1) reached by the parties constitutes a
fair, reasonable, and adequate resolution of a bona fide dispute in this
matter (Docket #93);

       IT IS FURTHER ORDERED AND ADJUDGED that the 437
Settlement Collective class members will be bound by the Settlement



  Case 2:18-cv-00321-JPS Filed 04/18/19 Page 1 of 2 Document 94
Agreement and will receive payments in the aggregate amount of
$14,410.00, inclusive of a $5,000.00 incentive award to Class
Representative John Weninger (Docket #93);

       IT IS FURTHER ORDERED AND ADJUDGED that Walcheske &
Luzi, LLC is designated as Class Counsel (Docket #83);

      IT IS FURTHER ORDERED AND ADJUDGED that Class
Counsel shall receive $113,090.00 as reasonable attorneys’ fees and costs
(Docket #93);

        IT IS FURTHER ORDERED AND ADJUDGED that, without
affecting the finality of the Court’s Final Approval Order and this
Judgment in any way, the Court retains jurisdiction over this matter for
purposes of resolving issues relating to interpretation, administration,
implementation, effectuation, and enforcement of the Settlement
Agreement; and

       IT IS FURTHER ORDERED AND ADJUDGED that this case be
and the same is hereby TERMINATED except as necessary to enforce the
terms of the Settlement Agreement, each side to bear its own costs and
attorneys’ fees except as provided in the Court’s Final Approval Order
and this Judgment (Docket #93).

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                       STEPHEN C. DRIES
                                       Clerk of Court
April 18, 2019                         s/ Jodi L. Malek
Date                                   By: Deputy Clerk




                            Page 2 of 2
  Case 2:18-cv-00321-JPS Filed 04/18/19 Page 2 of 2 Document 94
